


Exhibit 10.2

 

PERFORMANCE INCENTIVE PLAN

OF THE COCA-COLA COMPANY

As Amended and Restated as of January 1, 2009

 

I. Plan Objective

 

The purpose of the Performance Incentive Plan of The Coca-Cola Company is to
promote the interests of The Coca-Cola Company (the “Company”) by providing
additional incentive for participating officers and other employees who
contribute to the improvement of operating results of the Company and to reward
outstanding performance on the part of those individuals whose decisions and
actions most significantly affect the growth and profitability and efficient
operation of the Company.

 

The Company intends for the Awards payable to certain Executives under this Plan
to be performance-based compensation under Code Section 162(m).

 

II. Definitions

 

The terms used herein will have the following meanings:

 

“Award” means an amount calculated and awarded under the Plan to a Participant.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” means The Coca-Cola Company.

 

“Compensation Committee” means the Compensation Committee of the Board (or a
subset thereof) consisting of not less than two members of the Board, each of
whom is an “outside director” under Code Section 162(m).

 

“Employee” means any person regularly employed on a full-time or part-time basis
by the Company or a Related Company.

 

“Executive” means any Employee whose compensation is within the purview of the
Compensation Committee pursuant to the Compensation Committee’s practices and
policies.

 

“Management Committee” means the committee appointed by the Compensation
Committee to administer the Plan.

 

“Minority-Owned Related Company” means any corporation or business organization
in which the Company owns, directly or indirectly, during the relevant time, 20%
or more, but less than 50%, of the voting stock or capital.

 

--------------------------------------------------------------------------------


 

“Participant” means an Employee who satisfies the eligibility requirements set
forth in Section IV of the Plan.

 

“Performance Period” means the time period for which a Participant’s performance
is measured for purposes of receiving an Award.

 

“Plan” means this Performance Incentive Plan of The Coca-Cola Company.

 

“Plan Year” means the 12-month period beginning January 1 and ending
December 31.

 

“Related Company” means any corporation or business organization in which the
Company owns, directly or indirectly, during the relevant time, either (i) 50%
or more of the voting stock or capital where such entity is not publicly held,
or (ii) an interest which causes the other entity’s financial results to be
consolidated with the Company’s financial results for financial reporting
purposes.

 

III. Administration

 

The Plan will be administered by the Compensation Committee and/or the
Management Committee.  No person, other than members of these committees, shall
have any discretion concerning decisions regarding the Plan.  The Compensation
Committee and/or the Management Committee, in its sole discretion, will
determine which of the Participants to whom, and the time or times at which,
Awards will be granted under the Plan, and the other conditions of the grant of
the Awards. The provisions and conditions of the grants of Awards need not be
the same with respect to each grantee or with respect to each Award.

 

The Compensation Committee will, subject to the provisions of the Plan,
establish such rules and regulations as it deems necessary or advisable for the
proper administration of the Plan, and will make determinations and will take
such other action in connection with or in relation to accomplishing the
objectives of the Plan as it deems necessary or advisable. Each determination or
other action made or taken by the Compensation Committee or the Management
Committee pursuant to the Plan, including interpretation of the Plan and the
specific conditions and provisions of the Awards granted hereunder will be final
and conclusive for all purposes and upon all persons including, but without
limitation, the Company, any Related Company, the Compensation Committee, the
Management Committee, the Board, officers, the affected Employees of the Company
or Related Companies, and any Participant or former Participant under the Plan,
as well as their respective successors in interest.

 

IV. Eligibility and Participation

 

 

a.             Eligibility.  Eligibility for participation in the Plan is
determined in the sole discretion of the Compensation Committee or the
Management Committee. An Employee is eligible to participate in the Plan if 1)
the Employee is compensated in an amount at least equal to the minimum salary
grade guideline established annually by the Management Committee, and 2) the
Employee is recommended for participation in the Plan by his or her immediate
superior and is approved for such participation by the operating head of the
Employee’s unit.

 

2

--------------------------------------------------------------------------------


 

The fact that an Employee is eligible to participate in the Plan in one Plan
Year does not assure that the Employee will be eligible to participate in any
subsequent year. The fact that an Employee is eligible to participate in the
Plan for any Plan Year does not mean that the Employee will receive an Award in
any Plan Year.  The Compensation Committee or the Management Committee will
determine an Employee’s eligibility for participation in the Plan from time to
time prior to or during each Plan Year.

 

b.             Participation.  In the case of Executives, generally, the
Compensation Committee annually will select the Participants no later than 90
days after the beginning of a Performance Period (or, if shorter, before 25% of
the Performance Period has elapsed) in accordance with Code Section 162(m). 
Following such selection by the Compensation Committee, the Participants will be
advised they are participants in the Plan for a Performance Period.

 

V. Performance Criteria and Performance Goals

 

a.             Performance Criteria.  Performance will be measured based upon
one or more objective criteria for each Performance Period. Criteria will be
measured over the Performance Period. No later than 90 days of the beginning of
a Performance Period (or, if shorter, before 25% of the Performance Period has
elapsed), the Compensation Committee shall specify in writing which of the
following criteria will apply during such Performance Period, as well as any
applicable matrices, schedules, or formulae applicable to weighting of such
criteria in determining performance.  Only Performance Criteria that have been
approved by shareowners shall be used for awards to Executives.

 

·                  increase in shareowner value;

·                  earnings per share;

·                  net income;

·                  return on assets;

·                  return on shareowners’ equity;

·                  increase in cash flow;

·                  operating profit or operating margins;

·                  revenue growth of the Company;

·                  operating expenses;

·                  quality as determined by the Company’s Quality Index;

·                  economic profit;

·                  return on capital;

·                  return on invested capital;

·                  earnings before interest, taxes, depreciation and
amortization;

·                  earnings before interest, taxes, and amortization;

·                  goals relating to acquisitions or divestitures;

·                  unit case volume;

·                  operating income;

·                  brand contribution;

·                  value share of Non Alcoholic Ready-To-Drink segment;

 

3

--------------------------------------------------------------------------------


 

·                  volume share of Non Alcoholic Ready-To-Drink segment;

·                  net revenue;

·                  gross profit; and

·                  profit before tax.

 

b.             Performance Goals.  Using any applicable matrices, schedules, or
formulae applicable to weighting of the performance criteria, the Compensation
Committee will develop, in writing, performance goals for the Participants for a
Performance Period, no later than 90 days of the start of the Performance Period
(or, if shorter, before 25% of the Performance Period has elapsed) in which they
would apply.  The Compensation Committee shall have the right to use different
performance criteria for different Participants.  When the Compensation
Committee sets the performance goals for a Participant, the Compensation
Committee shall establish the general, objective rules which will be used to
determine the extent, if any, that a Participant’s performance goals have been
met and the specific, objective rules, if any, regarding any exceptions to the
use of such general rules, and any such specific, objective rules may be
designed as the Compensation Committee deems appropriate to take into account
any extraordinary or one-time or other non-recurring items of income or expense
or gain or loss or any events, transactions or other circumstances that the
Compensation Committee deems relevant in light of the nature of the performance
goals set for the Participant or the assumptions made by the Compensation
Committee regarding such goals.

 

In the case of an Executive, in the event that a Participant is assigned a
performance goal following the time at which performance goals are normally
established for the Performance Period due to placement in a position, or due to
a change in position after the start of the Performance Period, the Performance
Period for such Participant may be the portion of the Plan Year or original
Performance Period remaining, whichever is applicable.  In such case, the
Compensation Committee will develop in writing performance goals for each such
Participant before 25% of the Performance Period in which they would apply
elapses.

 

VI. Awards

 

An Award to a Participant will be based on a percentage of the Participant’s
base salary.  The Management Committee (or the Compensation Committee) has
discretion to adjust base salary for the purposes of the Plan.

 

The Compensation Committee or the Management Committee may, in each of their
respective sole discretion, adjust the Award for each Participant based upon
that Participant’s over achievement or under achievement in terms of his or her
individual performance and the performance of the Participant’s operating unit
during the Plan Year.  However, if any amount of the Award is based upon
criteria other than objective measures established in accordance with Section V,
the excess will not be performance based compensation under Code Section 162(m).

 

a.             Hiring or Termination During Performance Period.  An Employee who
is selected as a Participant after the beginning of a Plan Year or a Participant
who retires, who dies, or whose employment is transferred to a Related Company
or Minority-Owned Related Company prior to the end of such Plan Year will be
eligible to receive a pro rata share of an Award based on the number

 

4

--------------------------------------------------------------------------------


 

of months of participation during any portion of such Plan Year if, in the sole
discretion of the Compensation Committee or the Management Committee, such an
award is merited. A Participant whose employment is otherwise terminated prior
to the end of such Plan Year will not be eligible for an Award.

 

b.             Termination of Employment Prior to Payment.  A Participant shall
receive payment of an Award for any Performance Period if his or her employment
with the Company or a Related Company has terminated before the date the Award
is actually paid unless the Compensation Committee in the exercise of its
absolute discretion affirmatively directs the Company not to pay such Award to,
or on behalf of, such Participant.

 

VII. Determination and Timing of Awards

 

At the end of each applicable Performance Period, the Compensation Committee
shall certify the extent, if any, to which the measures established in
accordance with Section V have been met.  All Awards to Participants who are
Executives will be made by the Compensation Committee in its sole discretion.
Awards to all other Participants shall be made by the Management Committee in
its sole discretion. Awards will be paid for a particular Plan Year on the
March 15th following the end of the Plan Year, or if March 15th is not a
business day, the first business day immediately preceding the
March 15th following the end of the Plan Year.

 

VIII. Method of Payment of Awards

 

a.             Payments of Awards. Except as otherwise provided in this Plan,
Awards for each Participant will be paid in cash.

 

b.             Deferral of Payment of Award.  An Award paid in cash may be
deferred under The Coca-Cola Company Deferred Compensation Plan (or comparable
international plan, if any) if the language of the applicable plan so provides.

 

c.             Recapture of Award.

 

(i)            If, within one year after receiving an Award, any Employee
(a) renders services for any organization which, in the sole judgment of the
Compensation Committee or Management Committee, is or becomes competitive with
the Company, or (b) is terminated for a violation of any written policy of the
Company, the Employee shall reimburse the Company the full amount of the Award,
except where prohibited by local law.

 

(ii)           The Company will seek to recoup any Award paid to any Executive
if (a) the amount of such Award was based on the achievement of certain
financial results that were subsequently the subject of a restatement, (b) the
Compensation Committee determines that such Executive engaged in misconduct that
resulted in the obligation to restate, and (c) a lower Award would have been
made to the Executive based upon the restated financial results.

 

5

--------------------------------------------------------------------------------


 

d.             Withholding for Taxes. The Company will have the right to deduct
from any and all Award payments any taxes required to be withheld with respect
to such payment, including hypothetical taxes under the Company’s International
Service Program Policy and/or Tax Equalization Policy.   For Participants who
are International Service Associates or other international employees, all taxes
remain the Participant’s responsibility, except as expressly provided in the
Company’s International Service Policy and/or Tax Equalization Policy.   The
Company and any Related Company (i) make no representations or undertaking
regarding the treatment of any taxes in connection with any Award; and (ii) do
not commit to structure the terms of the Award to reduce or eliminate the
Participant’s liability for taxes.

 

e.             Payments to Estates. Awards and interest thereon, if any, which
are due to a Participant pursuant to the provisions hereof and which remain
unpaid at the time of his or her death will be paid in full to the Participant’s
estate.

 


F.              OFFSET FOR MONIES OWED.  ANY PAYMENTS MADE UNDER THIS PLAN WILL
BE OFFSET FOR ANY MONIES THAT THE MANAGEMENT COMMITTEE DETERMINES ARE OWED TO
THE COMPANY OR ANY RELATED COMPANY.


 

IX. Amendment and Termination

 

The Compensation Committee may amend, modify, suspend, reinstate or terminate
this Plan in whole or in part at any time or from time to time; provided,
however, that no such action will adversely affect any right or obligation with
respect to any Award theretofore made. The Compensation Committee and the
Management Committee may deviate from the provisions of this Plan to the extent
such committee deems appropriate to conform to local, laws and practices.

 

X. Applicable Law

 

The Plan and all rules and determinations made and taken pursuant hereto will be
governed by the laws of the State of Delaware, to the extent not preempted by
federal law, and construed accordingly.

 

XI. Effect on Benefit Plans

 

Awards will not be included in the computation of benefits under any group life
insurance plan, travel accident insurance plan, personal accident insurance plan
or under Company policies such as severance pay and payment for accrued
vacation, unless required by applicable laws.

 

XII. Change in Control

 

If there is a Change in Control as defined in this Section XII at any time
during a Plan Year, (1) the Compensation Committee or the Management Committee
promptly shall determine the Award which would have been payable to each
Participant under the Plan for such Plan Year if he had continued for work for
the Company for such entire year and all performance goals established under
Section V had been met in full for such Plan Year by multiplying his target
percentage by his annual salary as in effect on the date of such Change in
Control and (2) each such Participant’s

 

6

--------------------------------------------------------------------------------


 

nonforfeitable interest in his Award (as so determined by the Compensation
Committee or the Management Committee) thereafter shall be determined by
multiplying such Award by a fraction, the numerator of which shall be the number
of full, calendar months he is an employee of the Company during such Plan Year
and the denominator is 12 or the number of full calendar months the Plan is in
effect during such Plan Year, whichever is less. The payment of a Participant’s
nonforfeitable interest in his Award under this Section XII shall be made in
cash as soon as practicable after his employment by the Company terminates or as
soon as practicable after the end of such Plan Year, whichever comes first.

 

A “Change in Control,” for purposes of this Section XII, will mean a change in
control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934 (the “Exchange Act”) as in effect on January 1, 2004, provided that
such a change in control will be deemed to have occurred at such time as (i) any
“person” (as that term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act as in effect on January 1, 2004) is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act as in effect on January 1, 2004)
directly or indirectly, of securities representing 20% or more of the combined
voting power for election of directors of the then outstanding securities of the
Company or any successor of the Company; (ii) during any period of two
consecutive years or less, individuals who at the beginning of such period
constituted the Board cease, for any reason, to constitute at least a majority
of the Board, unless the election or nomination for election of each new
director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period; (iii) the
shareowners of the Company approve any merger or consolidation as a result of
which its stock will be changed, converted or exchanged (other than a merger
with a wholly-owned subsidiary of the Company) or any liquidation of the Company
or any sale or other disposition of 50% or more of the assets or earning power
of the Company, and such merger, consolidation, liquidation or sale is
completed; or (iv) the shareowners of the Company approve any merger or
consolidation to which the Company is a party as a result of which the persons
who were shareowners of the Company immediately prior to the effective date of
the merger or consolidation will have beneficial ownership of less than 50% of
the combined voting power for election of directors of the surviving corporation
following the effective date of such merger or consolidation, and such merger,
consolidation, liquidation or sale is completed; provided, however, that no
Change in Control will be deemed to have occurred if, prior to such time as a
Change in Control would otherwise be deemed to have occurred, the Board
determines otherwise.  Additionally, no Change in Control will be deemed to have
occurred under clause (i) if, subsequent to such time as a Change of Control
would otherwise be deemed to have occurred, a majority of the Directors in
office prior to the acquisition of the securities by such person determines
otherwise.

 

7

--------------------------------------------------------------------------------
